ORDER

PER CURIAM.
Samie Louis (“movant”) appeals from the judgment by the motion court which denied his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 on the merits without an evidentia-ry hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion.
*850However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).